Exhibit 10.1

 

ENTASIS THERAPEUTICS HOLDINGS INC.

 

2018 EQUITY INCENTIVE PLAN

 

ADOPTED BY THE BOARD OF DIRECTORS: September 13, 2018

APPROVED BY THE STOCKHOLDERS: September 14, 2018

IPO DATE: September 25, 2018

 

1.                                      GENERAL.

 

(a)                                 Successor to and Continuation of Prior
Plan.  The Plan is intended as the successor to and continuation of the Entasis
Therapeutics Holdings Inc. Amended and Restated Stock Incentive Plan (the “Prior
Plan”).  From and after 12:01 a.m. Eastern time on the IPO Date, no additional
stock awards will be granted under the Prior Plan.  All Awards granted on or
after 12:01 a.m. Eastern Time on the IPO Date will be granted under this Plan. 
All stock awards granted under the Prior Plan will remain subject to the terms
of the Prior Plan.

 

(i)                                    Any shares that would otherwise remain
available for future grants under the Prior Plan as of 12:01 a.m. Eastern Time
on the IPO Date (the “Prior Plan’s Available Reserve”) will cease to be
available under the Prior Plan at such time.  Instead, that number of shares of
Common Stock equal to the Prior Plan’s Available Reserve will be added to the
Share Reserve (as further described in Section 3(a) below) and will be
immediately available for grants and issuance pursuant to Stock Awards
hereunder, up to the maximum number set forth in Section 3(a) below.

 

(ii)                                In addition, from and after 12:01
a.m. Eastern time on the IPO Date, any shares subject, at such time, to
outstanding stock awards granted under the Prior Plan that (i) expire or
terminate for any reason prior to exercise or settlement; (ii) are forfeited
because of the failure to meet a contingency or condition required to vest such
shares or otherwise return to the Company; or (iii) are reacquired, withheld (or
not issued) to satisfy a tax withholding obligation in connection with an award
or to satisfy the purchase price or exercise price of a stock award (such shares
the “Returning Shares”) will immediately be added to the Share Reserve (as
further described in Section 3(a) below) as and when such shares become
Returning Shares, up to the maximum number set forth in Section 3(a) below.

 

(b)                                 Eligible Award Recipients. Employees,
Directors and Consultants are eligible to receive Awards.

 

(c)                                  Available Awards. The Plan provides for the
grant of the following types of Awards: (i) Incentive Stock Options,
(ii) Nonstatutory Stock Options, (iii) Stock Appreciation Rights (iv) Restricted
Stock Awards, (v) Restricted Stock Unit Awards, (vi) Performance Stock Awards,
(vii) Performance Cash Awards, and (viii) Other Stock Awards.

 

(d)                                 Purpose. The Plan, through the granting of
Awards, is intended to help the Company secure and retain the services of
eligible award recipients, provide incentives for such persons to exert maximum
efforts for the success of the Company and any Affiliate and provide a means by
which the eligible recipients may benefit from increases in value of the Common
Stock.

 

1

--------------------------------------------------------------------------------



 

2.                                      ADMINISTRATION.

 

(a)                                 Administration by Board. The Board will
administer the Plan. The Board may delegate administration of the Plan to a
Committee or Committees, as provided in Section 2(c).

 

(b)                                 Powers of Board. The Board will have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine (A) who will be granted
Awards; (B) when and how each Award will be granted; (C) what type of Award will
be granted; (D) the provisions of each Award (which need not be identical),
including when a person will be permitted to exercise or otherwise receive cash
or Common Stock under the Award; (E) the number of shares of Common Stock
subject to, or the cash value of, an Award; and (F) the Fair Market Value
applicable to a Stock Award.

 

(ii)                                To construe and interpret the Plan and
Awards granted under it, and to establish, amend and revoke rules and
regulations for administration of the Plan and Awards. The Board, in the
exercise of these powers, may correct any defect, omission or inconsistency in
the Plan or in any Award Agreement or in the written terms of a Performance Cash
Award, in a manner and to the extent it will deem necessary or expedient to make
the Plan or Award fully effective.

 

(iii)                            To settle all controversies regarding the Plan
and Awards granted under it.

 

(iv)                             To accelerate, in whole or in part, the time at
which an Award may be exercised or vest (or the time at which cash or shares of
Common Stock may be issued in settlement thereof).

 

(v)                                 To suspend or terminate the Plan at any
time. Except as otherwise provided in the Plan or an Award Agreement, suspension
or termination of the Plan will not materially impair a Participant’s rights
under the Participant’s then-outstanding Award without the Participant’s written
consent except as provided in subsection (viii) below.

 

(vi)                             To amend the Plan in any respect the Board
deems necessary or advisable, including, without limitation, by adopting
amendments relating to Incentive Stock Options and certain nonqualified deferred
compensation under Section 409A of the Code and/or bringing the Plan or Awards
granted under the Plan into compliance with the requirements for Incentive Stock
Options or ensuring that they are exempt from or compliant with the requirements
for nonqualified deferred compensation under Section 409A of the Code, subject
to the limitations, if any, of applicable law. If required by applicable law or
listing requirements, and except as provided in Section 9(a) relating to
Capitalization Adjustments, the Company will seek stockholder approval of any
amendment of the Plan that (A) materially increases the number of shares of
Common Stock available for issuance under the Plan, (B) materially expands the
class of individuals eligible to receive Awards under the Plan, (C) materially
increases the benefits accruing to Participants under the Plan, (D) materially
reduces the price at which shares of Common Stock may be issued or purchased
under the Plan, (E) materially extends the term of the Plan, or (F) materially
expands the types of Awards available for issuance under the Plan. Except as
otherwise provided in the Plan or an Award Agreement, no amendment of the Plan
will materially impair a Participant’s rights under an outstanding Award without
the Participant’s written consent.

 

(vii)                         To submit any amendment to the Plan for
stockholder approval, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of (A) Section 422 of the Code regarding
incentive stock options or (B) Rule 16b-3.

 

2

--------------------------------------------------------------------------------



 

(viii)                     To approve forms of Award Agreements for use under
the Plan and to amend the terms of any one or more Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Award Agreement, subject to any specified limits in
the Plan that are not subject to Board discretion; provided however, that a
Participant’s rights under any Award will not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and
(B) such Participant consents in writing. Notwithstanding the foregoing, (1) a
Participant’s rights will not be deemed to have been impaired by any such
amendment if the Board, in its sole discretion, determines that the amendment,
taken as a whole, does not materially impair the Participant’s rights, and
(2) subject to the limitations of applicable law, if any, the Board may amend
the terms of any one or more Awards without the affected Participant’s consent
(A) to maintain the qualified status of the Award as an Incentive Stock Option
under Section 422 of the Code; (B) to change the terms of an Incentive Stock
Option, if such change results in impairment of the Award solely because it
impairs the qualified status of the Award as an Incentive Stock Option under
Section 422 of the Code; (C) to clarify the manner of exemption from, or to
bring the Award into compliance with, Section 409A of the Code; or (D) to comply
with other applicable laws or listing requirements.

 

(ix)                             Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan or Awards.

 

(x)                                 To adopt such procedures and sub-plans as
are necessary or appropriate to permit participation in the Plan by Employees,
Directors or Consultants who are foreign nationals or employed outside the
United States (provided that Board approval will not be necessary for immaterial
modifications to the Plan or any Award Agreement that are required for
compliance with the laws of the relevant foreign jurisdiction).

 

(xi)                             To effect, with the consent of any adversely
affected Participant, (A) the reduction of the exercise, purchase or strike
price of any outstanding Stock Award, (B) the cancellation of any outstanding
Stock Award and the grant in substitution therefor of a new (1) Option or SAR,
(2) Restricted Stock Award, (3) Restricted Stock Unit Award, (4) Other Stock
Award, (5) cash and/or (6) other valuable consideration determined by the Board,
in its sole discretion, with any such substituted award (x) covering the same or
a different number of shares of Common Stock as the cancelled Stock Award and
(y) granted under the Plan or another equity or compensatory plan of the
Company; or (C) any other action that is treated as repricing under generally
accepted accounting principles.

 

(c)                                  Delegation to Committee.

 

(i)                                    General. The Board may delegate some or
all of the administration of the Plan to a Committee or Committees. If
administration of the Plan is delegated to a Committee, the Committee will have,
in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Committee, including the
power to delegate to a subcommittee of the Committee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board will thereafter be to the Committee or subcommittee, as applicable).
Any delegation of administrative powers will be reflected in resolutions, not
inconsistent with the provisions of the Plan, adopted from time to time by the
Board or Committee (as applicable). The Committee may, at any time, abolish the
subcommittee and/or revest in the Committee any powers delegated to the
subcommittee. The Board may retain the authority to concurrently administer the
Plan with the Committee and may, at any time, revest in the Board some or all of
the powers previously delegated.

 

(ii)                                Rule 16b-3 Compliance. The Committee may
consist solely of two or more Non-Employee Directors, in accordance with
Rule 16b-3.

 

3

--------------------------------------------------------------------------------



 

(d)                                 Delegation to an Officer. The Board may
delegate to one or more Officers the authority to do one or both of the
following (i) designate Employees who are not Officers to be recipients of
Options and SARs (and, to the extent permitted by applicable law, other Stock
Awards) and, to the extent permitted by applicable law, the terms of such
Awards, and (ii) determine the number of shares of Common Stock to be subject to
such Stock Awards granted to such Employees; provided, however, that the Board
resolutions regarding such delegation will specify the total number of shares of
Common Stock that may be subject to the Stock Awards granted by such Officer and
that such Officer may not grant a Stock Award to himself or herself. Any such
Stock Awards will be granted on the form of Stock Award Agreement most recently
approved for use by the Committee or the Board, unless otherwise provided in the
resolutions approving the delegation authority. The Board may not delegate
authority to an Officer who is acting solely in the capacity of an Officer (and
not also as a Director) to determine the Fair Market Value pursuant to
Section 13(w)(iii) below.

 

(e)                                  Effect of Board’s Decision. All
determinations, interpretations and constructions made by the Board in good
faith will not be subject to review by any person and will be final, binding and
conclusive on all persons.

 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 Share Reserve. Subject to
Section 9(a) relating to Capitalization Adjustments, and the following sentence
regarding the annual increase, the aggregate number of shares of Common Stock
that may be issued pursuant to Stock Awards will not exceed 2,350,000 shares
(the “Share Reserve”), which number is the sum of (i) 1,095,864 new shares, plus
(ii) the number of shares subject to the Prior Plan’s Available Reserve plus
(iii) the number of shares that are Returning Shares, as such shares become
available from time to time.  In addition, the Share Reserve will automatically
increase on January 1st of each year, for a period of not more than ten years,
commencing on January 1st of the year following the year in which the IPO Date
occurs and ending on (and including) January 1, 2028, in an amount equal to 4%
of the total number of shares of Capital Stock outstanding on December 31st of
the preceding calendar year. Notwithstanding the foregoing, the Board may act
prior to January 1st of a given year to provide that there will be no
January 1st increase in the Share Reserve for such year or that the increase in
the Share Reserve for such year will be a lesser number of shares of Common
Stock than would otherwise occur pursuant to the preceding sentence.

 

For clarity, the Share Reserve in this Section 3(a) is a limitation on the
number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a). Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.

 

(b)                                 Reversion of Shares to the Share Reserve. If
a Stock Award or any portion thereof (i) expires or otherwise terminates without
all of the shares covered by such Stock Award having been issued or (ii) is
settled in cash (i.e., the Participant receives cash rather than stock), such
expiration, termination or settlement will not reduce (or otherwise offset) the
number of shares of Common Stock that may be available for issuance under the
Plan. If any shares of Common Stock issued pursuant to a Stock Award are
forfeited back to or repurchased by the Company because of the failure to meet a
contingency or condition required to vest such shares in the Participant, then
the shares that are forfeited or repurchased will revert to and again become
available for issuance under the Plan. Any shares reacquired by the Company in
satisfaction of tax withholding obligations on a Stock Award or as consideration
for the exercise or purchase price of a Stock Award will again become available
for issuance under the Plan.

 

4

--------------------------------------------------------------------------------



 

(c)                                  Incentive Stock Option Limit. Subject to
the Share Reserve and Section 9(a) relating to Capitalization Adjustments, the
aggregate maximum number of shares of Common Stock that may be issued pursuant
to the exercise of Incentive Stock Options will be 7,500,000 shares of Common
Stock.

 

(d)                                 Limitation on Grants to Non-Employee
Directors. The maximum number of shares of Common Stock subject to Stock Awards
granted under the  Plan or otherwise during a single calendar year to any
Non-Employee Director, taken together with any cash fees paid by the Company to
such Non-Employee Director during such calendar year for service on the Board,
will not exceed five hundred thousand dollars ($500,000) in total value
(calculating the value of any such Stock Awards based on the grant date fair
value of such Stock Awards for financial reporting purposes), or, with respect
to the calendar year in which a Non-Employee Director is first appointed or
elected to the Board, eight hundred thousand dollars ($800,000).

 

(e)                                  Source of Shares. The stock issuable under
the Plan will be shares of authorized but unissued or reacquired Common Stock,
including shares repurchased by the Company on the open market or otherwise.

 

4.                                      ELIGIBILITY.

 

(a)                                 Eligibility for Specific Stock Awards.
Incentive Stock Options may be granted only to employees of the Company or a
“parent corporation” or “subsidiary corporation” thereof (as such terms are
defined in Sections 424(e) and 424(f) of the Code). Stock Awards other than
Incentive Stock Options may be granted to Employees, Directors and Consultants;
provided, however, that Stock Awards may not be granted to Employees, Directors
and Consultants who are providing Continuous Service only to any “parent” of the
Company, as such term is defined in Rule 405 of the Securities Act, unless
(i) the stock underlying such Stock Awards is treated as “service recipient
stock” under Section 409A of the Code (for example, because the Stock Awards are
granted pursuant to a corporate transaction such as a spin off transaction),
(ii) the Company, in consultation with its legal counsel, has determined that
such Stock Awards are otherwise exempt from Section 409A of the Code, or
(iii) the Company, in consultation with its legal counsel, has determined that
such Stock Awards comply with the distribution requirements of Section 409A of
the Code.

 

(b)                                 Ten Percent Stockholders. A Ten Percent
Stockholder will not be granted an Incentive Stock Option unless the exercise
price of such Option is at least 110% of the Fair Market Value on the date of
grant and the Option is not exercisable after the expiration of five years from
the date of grant.

 

5.                                      PROVISIONS RELATING TO OPTIONS AND STOCK
APPRECIATION RIGHTS.

 

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a)                                 Term. Subject to the provisions of
Section 4(b) regarding Ten Percent Stockholders, no Option or SAR will be
exercisable after the expiration of ten (10) years from the date of its grant or
such shorter period specified in the Award Agreement.

 

5

--------------------------------------------------------------------------------



 

(b)                                 Exercise Price. Subject to the provisions of
Section 4(b) regarding Ten Percent Stockholders, the exercise or strike price of
each Option or SAR will be not less than 100% of the Fair Market Value of the
Common Stock subject to the Option or SAR on the date the Award is granted.
Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
or strike price lower than 100% of the Fair Market Value of the Common Stock
subject to the Award if such Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
corporate transaction and in a manner consistent with the provisions of
Section 409A of the Code and, if applicable, Section 424(a) of the Code.  Each
SAR will be denominated in shares of Common Stock equivalents.

 

(c)                                  Purchase Price for Options. The purchase
price of Common Stock acquired pursuant to the exercise of an Option may be
paid, to the extent permitted by applicable law and as determined by the Board
in its sole discretion, by any combination of the methods of payment set forth
below. The Board will have the authority to grant Options that do not permit all
of the following methods of payment (or otherwise restrict the ability to use
certain methods) and to grant Options that require the consent of the Company to
use a particular method of payment. The permitted methods of payment are as
follows:

 

(i)                                    by cash, check, bank draft or money order
payable to the Company;

 

(ii)                                pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of the stock subject to the Option, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds;

 

(iii)                            by delivery to the Company (either by actual
delivery or attestation) of shares of Common Stock;

 

(iv)                             if an Option is a Nonstatutory Stock Option, by
a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Common Stock issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company will accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued. Shares of Common Stock will no longer be subject to an
Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

 

(v)                                 in any other form of legal consideration
that may be acceptable to the Board and specified in the applicable Award
Agreement.

 

(d)                                 Exercise and Payment of a SAR. To exercise
any outstanding SAR, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such SAR. The appreciation distribution payable on the
exercise of a SAR will be not greater than an amount equal to the excess of
(A) the aggregate Fair Market Value (on the date of the exercise of the SAR) of
a number of shares of Common Stock equal to the number of Common Stock
equivalents in which the Participant is vested under such SAR, and with respect
to which the Participant is exercising the SAR on such date, over (B) the
aggregate strike price of the number of Common Stock equivalents with respect to
which the Participant is exercising the SAR on such date. The appreciation
distribution may be paid in Common Stock, in cash, in any combination of the two
or in any other form of consideration, as determined by the Board and contained
in the Award Agreement evidencing such SAR.

 

6

--------------------------------------------------------------------------------



 

(e)                                  Transferability of Options and SARs. The
Board may, in its sole discretion, impose such limitations on the
transferability of Options and SARs as the Board will determine. In the absence
of such a determination by the Board to the contrary, the following restrictions
on the transferability of Options and SARs will apply:

 

(i)                                    Restrictions on Transfer. An Option or
SAR will not be transferable except by will or by the laws of descent and
distribution (or pursuant to subsections (ii) and (iii) below), and will be
exercisable during the lifetime of the Participant only by the Participant. The
Board may permit transfer of the Option or SAR in a manner that is not
prohibited by applicable tax and securities laws. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.

 

(ii)                                Domestic Relations Orders. Subject to the
approval of the Board or a duly authorized Officer, an Option or SAR may be
transferred pursuant to the terms of a domestic relations order, official
marital settlement agreement or other divorce or separation instrument as
permitted by Treasury Regulation Section 1.421-1(b)(2). If an Option is an
Incentive Stock Option, such Option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.

 

(iii)                            Beneficiary Designation. Subject to the
approval of the Board or a duly authorized Officer, a Participant may, by
delivering written notice to the Company, in a form approved by the Company (or
the designated broker), designate a third party who, on the death of the
Participant, will thereafter be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise. In
the absence of such a designation, upon the death of the Participant, the
executor or administrator of the Participant’s estate will be entitled to
exercise the Option or SAR and receive the Common Stock or other consideration
resulting from such exercise. However, the Company may prohibit designation of a
beneficiary at any time, including due to any conclusion by the Company that
such designation would be inconsistent with the provisions of applicable laws.

 

(f)                                   Vesting Generally. The total number of
shares of Common Stock subject to an Option or SAR may vest and become
exercisable in periodic installments that may or may not be equal. The Option or
SAR may be subject to such other terms and conditions on the time or times when
it may or may not be exercised (which may be based on the satisfaction of
Performance Goals or other criteria) as the Board may deem appropriate. The
vesting provisions of individual Options or SARs may vary. The provisions of
this Section 5(f) are subject to any Option or SAR provisions governing the
minimum number of shares of Common Stock as to which an Option or SAR may be
exercised.

 

(g)                                 Termination of Continuous Service. Except as
otherwise provided in the applicable Award Agreement or other agreement between
the Participant and the Company, if a Participant’s Continuous Service
terminates (other than for Cause and other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Award as of the date
of termination of Continuous Service) within the period of time ending on the
earlier of (i) the date that is three (3) months following the termination of
the Participant’s Continuous Service (or such longer or shorter period specified
in the applicable Award Agreement) and (ii) the expiration of the term of the
Option or SAR as set forth in the Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
(as applicable) within the applicable time frame, the Option or SAR will
terminate.

 

(h)                                 Extension of Termination Date. Except as
otherwise provided in the applicable Award Agreement or other written agreement
between the Participant and the Company, if the exercise of an Option or SAR
following the termination of the Participant’s Continuous Service (other than
for Cause and other than upon the Participant’s death or Disability) would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option or SAR will terminate on the earlier of (i) the expiration of a total
period of time (that need not be

 

7

--------------------------------------------------------------------------------



 

consecutive) equal to the applicable post termination exercise period after the
termination of the Participant’s Continuous Service during which the exercise of
the Option or SAR would not be in violation of such registration requirements,
and (ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Agreement. In addition, unless otherwise provided in a
Participant’s Award Agreement, if the sale of any Common Stock received on
exercise of an Option or SAR following the termination of the Participant’s
Continuous Service (other than for Cause) would violate the Company’s insider
trading policy, then the Option or SAR will terminate on the earlier of (i) the
expiration of a period of months (that need not be consecutive) equal to the
applicable post-termination exercise period after the termination of the
Participant’s Continuous Service during which the sale of the Common Stock
received upon exercise of the Option or SAR would not be in violation of the
Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement.

 

(i)                                    Disability of Participant. Except as
otherwise provided in the applicable Award Agreement or other agreement between
the Participant and the Company, if a Participant’s Continuous Service
terminates as a result of the Participant’s Disability, the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Option or SAR as of the date of termination of
Continuous Service), but only within such period of time ending on the earlier
of (i) the date twelve (12) months following such termination of Continuous
Service (or such longer or shorter period specified in the Award Agreement) and
(ii) the expiration of the term of the Option or SAR as set forth in the Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option or SAR within the applicable time frame, the Option
or SAR (as applicable) will terminate.

 

(j)                                    Death of Participant. Except as otherwise
provided in the applicable Award Agreement or other agreement between the
Participant and the Company, if (i) a Participant’s Continuous Service
terminates as a result of the Participant’s death, or (ii) the Participant dies
within the period (if any) specified in the Award Agreement for exercisability
after the termination of the Participant’s Continuous Service for a reason other
than death, then the Option or SAR may be exercised (to the extent the
Participant was entitled to exercise such Option or SAR as of the date of death)
by the Participant’s estate, by a person who acquired the right to exercise the
Option or SAR by bequest or inheritance or by a person designated to exercise
the Option or SAR upon the Participant’s death, but only within the period
ending on the earlier of (i) the date eighteen (18) months following the date of
death (or such longer or shorter period specified in the Award Agreement) and
(ii) the expiration of the term of such Option or SAR as set forth in the Award
Agreement. If, after the Participant’s death, the Option or SAR is not exercised
within the applicable time frame, the Option or SAR (as applicable) will
terminate.

 

(k)                                 Termination for Cause. Except as explicitly
provided otherwise in a Participant’s Award Agreement or other individual
written agreement between the Company or any Affiliate and the Participant, if a
Participant’s Continuous Service is terminated for Cause, the Option or SAR will
terminate immediately upon such Participant’s termination of Continuous Service,
and the Participant will be prohibited from exercising his or her Option or SAR
from and after the time of such termination of Continuous Service.

 

(l)                                    Non-Exempt Employees. If an Option or SAR
is granted to an Employee who is a non-exempt employee for purposes of the Fair
Labor Standards Act of 1938, as amended, the Option or SAR will not be first
exercisable for any shares of Common Stock until at least six (6) months
following the date of grant of the Option or SAR (although the Award may vest
prior to such date). Consistent with the provisions of the Worker Economic
Opportunity Act, (i) if such non-exempt Employee dies or suffers a Disability,
(ii) upon a Corporate Transaction in which such Option or SAR is not assumed,
continued, or substituted, (iii) upon a Change in Control, or (iv) upon the
Participant’s retirement (as such term may be defined in the Participant’s Award
Agreement, in another agreement between the Participant and the

 

8

--------------------------------------------------------------------------------



 

Company, or, if no such definition, in accordance with the Company’s then
current employment policies and guidelines), the vested portion of any Options
and SARs may be exercised earlier than six (6) months following the date of
grant. The foregoing provision is intended to operate so that any income derived
by a non-exempt employee in connection with the exercise or vesting of an Option
or SAR will be exempt from his or her regular rate of pay. To the extent
permitted and/or required for compliance with the Worker Economic Opportunity
Act to ensure that any income derived by a non-exempt employee in connection
with the exercise, vesting or issuance of any shares under any other Stock Award
will be exempt from the employee’s regular rate of pay, the provisions of this
Section 5(l) will apply to all Stock Awards and are hereby incorporated by
reference into such Stock Award Agreements.

 

6.                                      PROVISIONS OF STOCK AWARDS OTHER THAN
OPTIONS AND SARS.

 

(a)                                 Restricted Stock Awards. Each Restricted
Stock Award Agreement will be in such form and will contain such terms and
conditions as the Board deems appropriate. To the extent consistent with the
Company’s bylaws, at the Board’s election, shares of Common Stock may be
(i) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse; or (ii) evidenced by
a certificate, which certificate will be held in such form and manner as
determined by the Board. The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical. Each
Restricted Stock Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Consideration. A Restricted Stock Award
may be awarded in consideration for (A) cash, check, bank draft or money order
payable to the Company, (B) past or future services to the Company or an
Affiliate, or (C) any other form of legal consideration that may be acceptable
to the Board, in its sole discretion, and permissible under applicable law.

 

(ii)                                Vesting. Shares of Common Stock awarded
under the Restricted Stock Award Agreement may be subject to forfeiture to the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iii)                            Termination of Participant’s Continuous
Service. If a Participant’s Continuous Service terminates, the Company may
receive through a forfeiture condition or a repurchase right any or all of the
shares of Common Stock held by the Participant that have not vested as of the
date of termination of Continuous Service under the terms of the Restricted
Stock Award Agreement.

 

(iv)                             Transferability. Rights to acquire shares of
Common Stock under the Restricted Stock Award Agreement will be transferable by
the Participant only upon such terms and conditions as are set forth in the
Restricted Stock Award Agreement, as the Board will determine in its sole
discretion, so long as Common Stock awarded under the Restricted Stock Award
Agreement remains subject to the terms of the Restricted Stock Award Agreement.

 

(v)                                 Dividends. A Restricted Stock Award
Agreement may provide that any dividends paid on Restricted Stock will be
subject to the same vesting and forfeiture restrictions as apply to the shares
subject to the Restricted Stock Award to which they relate.

 

(b)                                 Restricted Stock Unit Awards. Each
Restricted Stock Unit Award Agreement will be in such form and will contain such
terms and conditions as the Board deems appropriate. The terms and conditions of
Restricted Stock Unit Award Agreements may change from time to time, and the
terms and conditions of separate Restricted Stock Unit Award Agreements need not
be identical. Each Restricted

 

9

--------------------------------------------------------------------------------



 

Stock Unit Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the Agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Consideration. At the time of grant of a
Restricted Stock Unit Award, the Board will determine the consideration, if any,
to be paid by the Participant upon delivery of each share of Common Stock
subject to the Restricted Stock Unit Award. The consideration to be paid (if
any) by the Participant for each share of Common Stock subject to a Restricted
Stock Unit Award may be paid in any form of legal consideration that may be
acceptable to the Board, in its sole discretion, and permissible under
applicable law.

 

(ii)                                Vesting. At the time of the grant of a
Restricted Stock Unit Award, the Board may impose such restrictions on or
conditions to the vesting of the Restricted Stock Unit Award as it, in its sole
discretion, deems appropriate.

 

(iii)                            Payment. A Restricted Stock Unit Award may be
settled by the delivery of shares of Common Stock, their cash equivalent, any
combination thereof or in any other form of consideration, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement.

 

(iv)                             Additional Restrictions. At the time of the
grant of a Restricted Stock Unit Award, the Board, as it deems appropriate, may
impose such restrictions or conditions that delay the delivery of the shares of
Common Stock (or their cash equivalent) subject to a Restricted Stock Unit Award
to a time after the vesting of such Restricted Stock Unit Award.

 

(v)                                 Dividend Equivalents. Dividend equivalents
may be credited in respect of shares of Common Stock covered by a Restricted
Stock Unit Award, as determined by the Board and contained in the Restricted
Stock Unit Award Agreement. At the sole discretion of the Board, such dividend
equivalents may be converted into additional shares of Common Stock covered by
the Restricted Stock Unit Award in such manner as determined by the Board. Any
additional shares covered by the Restricted Stock Unit Award credited by reason
of such dividend equivalents will be subject to all of the same terms and
conditions of the underlying Restricted Stock Unit Award Agreement to which they
relate.

 

(vi)                             Termination of Participant’s Continuous
Service. Except as otherwise provided in the applicable Restricted Stock Unit
Award Agreement or other written agreement between a Participant and the Company
or an Affiliate, such portion of the Restricted Stock Unit Award that has not
vested will be forfeited upon the Participant’s termination of Continuous
Service.

 

(c)                                  Performance Awards.

 

(i)                                    Performance Stock Awards. A Performance
Stock Award is a Stock Award that is payable (including that may be granted, may
vest or may be exercised) contingent upon the attainment during a Performance
Period of certain Performance Goals. A Performance Stock Award may, but need
not, require the Participant’s completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained will be conclusively determined
by the Board or Committee , in its sole discretion. In addition, to the extent
permitted by applicable law and the applicable Award Agreement, the Board or the
Committee may determine that cash may be used in payment of Performance Stock
Awards.

 

(ii)                                Performance Cash Awards. A Performance Cash
Award is a cash award that is payable contingent upon the attainment during a
Performance Period of certain Performance Goals. A

 

10

--------------------------------------------------------------------------------



 

Performance Cash Award may also require the completion of a specified period of
Continuous Service. At the time of grant of a Performance Cash Award, the length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Board or Committee, in its sole discretion. The Board or Committee may specify
the form of payment of Performance Cash Awards, which may be cash or other
property, or may provide for a Participant to have the option for his or her
Performance Cash Award, or such portion thereof as the Board may specify, to be
paid in whole or in part in cash or other property.

 

(iii)                            Board Discretion. The Board retains the
discretion to adjust or eliminate the compensation or economic benefit due upon
attainment of Performance Goals and to define the manner of calculating the
Performance Criteria it selects to use for a Performance Period. Partial
achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Stock Award
Agreement or the written terms of a Performance Cash Award.

 

(d)                                 Other Stock Awards. Other forms of Stock
Awards valued in whole or in part by reference to, or otherwise based on, Common
Stock, including the appreciation in value thereof (e.g., options or stock
rights with an exercise price or strike price less than 100% of the Fair Market
Value of the Common Stock at the time of grant) may be granted either alone or
in addition to Stock Awards provided for under Section 5 and the preceding
provisions of this Section 6. Subject to the provisions of the Plan, the Board
will have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.

 

7.                                      COVENANTS OF THE COMPANY.

 

(a)                                 Availability of Shares. The Company will
keep available at all times the number of shares of Common Stock reasonably
required to satisfy then-outstanding Stock Awards.

 

(b)                                 Securities Law Compliance. The Company will
seek to obtain from each regulatory commission or agency having jurisdiction
over the Plan, as necessary, such authority as may be required to grant Stock
Awards and to issue and sell shares of Common Stock upon exercise or vesting of
the Stock Awards; provided, however, that this undertaking will not require the
Company to register under the Securities Act or other securities or applicable
laws, the Plan, any Stock Award or any Common Stock issued or issuable pursuant
to any such Stock Award. If, after reasonable efforts and at a reasonable cost,
the Company is unable to obtain from any such regulatory commission or agency
the authority that counsel for the Company deems necessary or advisable for the
lawful issuance and sale of Common Stock under the Plan, the Company will be
relieved from any liability for failure to issue and sell Common Stock upon
exercise or vesting of such Stock Awards unless and until such authority is
obtained. A Participant will not be eligible for the grant of an Award or the
subsequent issuance of cash or Common Stock pursuant to the Award if such grant
or issuance would be in violation of any applicable securities law.

 

(c)                                  No Obligation to Notify or Minimize Taxes.
The Company will have no duty or obligation to any Participant to advise such
holder as to the tax treatment or time or manner of exercising such Stock Award.
Furthermore, the Company will have no duty or obligation to warn or otherwise
advise such holder of a pending termination or expiration of an Award or a
possible period in which the Award may not be exercised. The Company has no duty
or obligation to minimize the tax consequences of an Award to the holder of such
Award.

 

11

--------------------------------------------------------------------------------



 

8.                                      MISCELLANEOUS.

 

(a)                                 Use of Proceeds from Sales of Common Stock.
Proceeds from the sale of shares of Common Stock pursuant to Stock Awards will
constitute general funds of the Company.

 

(b)                                 Corporate Action Constituting Grant of
Awards. Corporate action constituting a grant by the Company of an Award to any
Participant will be deemed completed as of the date of such corporate action,
unless otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Award is communicated to, or actually
received or accepted by, the Participant. In the event that the corporate
records (e.g., Board consents, resolutions or minutes) documenting the corporate
action approving the grant contain terms (e.g., exercise price, vesting schedule
or number of shares) that are inconsistent with those in the Award Agreement or
related grant documents as a result of a clerical error in the papering of the
Award Agreement or related grant documents, the corporate records will control
and the Participant will have no legally binding right to the incorrect term in
the Award Agreement or related grant documents.

 

(c)                                  Stockholder Rights. No Participant will be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to an Award unless and until
(i) such Participant has satisfied all requirements for exercise of, or the
issuance of shares of Common Stock under, the Award pursuant to its terms, and
(ii) the issuance of the Common Stock subject to such Award has been entered
into the books and records of the Company.

 

(d)                                 No Employment or Other Service Rights.
Nothing in the Plan, any Award Agreement or any other instrument executed
thereunder or in connection with any Award granted pursuant thereto will confer
upon any Participant any right to continue to serve the Company or an Affiliate
in the capacity in effect at the time the Award was granted or will affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state or foreign jurisdiction in which the Company or the Affiliate is
domiciled or incorporated, as the case may be.

 

(e)                                  Change in Time Commitment. In the event a
Participant’s regular level of time commitment in the performance of his or her
services for the Company and any Affiliates is reduced (for example, and without
limitation, if the Participant is an Employee of the Company and the Employee
has a change in status from a full-time Employee to a part-time Employee or
takes an extended leave of absence) after the date of grant of any Award to the
Participant, the Board has the right in its sole discretion to (x) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (y) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

 

(f)                                   Incentive Stock Option Limitations. To the
extent that the aggregate Fair Market Value (determined at the time of grant) of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by any Optionholder during any calendar year (under all plans of
the Company and any Affiliates) exceeds $100,000 (or such other limit
established in the Code) or otherwise does not comply with the rules governing
Incentive Stock Options, the Options or portions thereof that exceed such limit
(according to the order in which they were granted) or otherwise do not comply
with such rules will be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

 

12

--------------------------------------------------------------------------------



 

(g)                                 Investment Assurances. The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Award, (i) to give written assurances satisfactory to the Company as
to the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that such Participant is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Award; and
(ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Award for the Participant’s
own account and not with any present intention of selling or otherwise
distributing the Common Stock. The foregoing requirements, and any assurances
given pursuant to such requirements, will be inoperative if (A) the issuance of
the shares upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act, or (B) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

 

(h)                                 Withholding Obligations. Unless prohibited
by the terms of an Award Agreement, the Company may, in its sole discretion,
satisfy any federal, state or local tax withholding obligation relating to an
Award by any of the following means or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Stock Award; provided, however, that no
shares of Common Stock are withheld with a value exceeding the maximum amount of
tax required to be withheld by law (or such lesser amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award Agreement.

 

(i)                                    Electronic Delivery. Any reference herein
to a “written” agreement or document will include any agreement or document
delivered electronically, filed publicly at www.sec.gov (or any successor
website thereto) or posted on the Company’s intranet (or other shared electronic
medium controlled by the Company to which the Participant has access).

 

(j)                                    Deferrals. To the extent permitted by
applicable law, the Board, in its sole discretion, may determine that the
delivery of Common Stock or the payment of cash, upon the exercise, vesting or
settlement of all or a portion of any Award may be deferred and may establish
programs and procedures for deferral elections to be made by Participants.
Deferrals by Participants will be made in accordance with Section 409A of the
Code. Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an employee or otherwise providing
services to the Company. The Board is authorized to make deferrals of Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of Continuous Service, and implement such other terms and conditions consistent
with the provisions of the Plan and in accordance with applicable law.

 

(k)                                 Clawback/Recovery. All Awards granted under
the Plan will be subject to recoupment in accordance with any clawback policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. In addition, the Board may
impose such other clawback, recovery or recoupment provisions in an Award
Agreement as the Board determines necessary or appropriate, including but not

 

13

--------------------------------------------------------------------------------



 

limited to a reacquisition right in respect of previously acquired shares of
Common Stock or other cash or property upon the occurrence of an event
constituting Cause.  No recovery of compensation under such a clawback policy
will be an event giving rise to a right to voluntary terminate employment upon a
“resignation for good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.

 

(l)                                    Compliance with Section 409A of the Code.
Unless otherwise expressly provided for in an Award Agreement, the Plan and
Award Agreements will be interpreted to the greatest extent possible in a manner
that makes the Plan and the Awards granted hereunder exempt from Section 409A of
the Code, and, to the extent not so exempt, in compliance with Section 409A of
the Code. If the Board determines that any Award granted hereunder is not exempt
from and is therefore subject to Section 409A of the Code, the Award Agreement
evidencing such Award will incorporate the terms and conditions necessary to
avoid the consequences specified in Section 409A(a)(1) of the Code, and to the
extent an Award Agreement is silent on terms necessary for compliance, such
terms are hereby incorporated by reference into the Award Agreement.
Notwithstanding anything to the contrary in this Plan (and unless the Award
Agreement specifically provides otherwise), if the shares of Common Stock are
publicly traded, and if a Participant holding an Award that constitutes
“deferred compensation” under Section 409A of the Code is a “specified employee”
for purposes of Section 409A of the Code, no distribution or payment of any
amount that is due because of a “separation from service” (as defined in
Section 409A of the Code without regard to alternative definitions thereunder)
will be issued or paid before the date that is six months following the date of
such Participant’s “separation from service” or, if earlier, the date of the
Participant’s death, unless such distribution or payment can be made in a manner
that complies with Section 409A of the Code, and any amounts so deferred will be
paid in a lump sum on the day after such six month period elapses, with the
balance paid thereafter on the original schedule.

 

9.                                      ADJUSTMENTS UPON CHANGES IN COMMON
STOCK; OTHER CORPORATE EVENTS.

 

(a)                                 Capitalization Adjustments. In the event of
a Capitalization Adjustment, the Board will appropriately and proportionately
adjust: (i) the class(es) and maximum number of securities subject to the Plan
pursuant to Section 3(a), (ii) the class(es) and maximum number of securities by
which the share reserve is to increase automatically each year pursuant to
Section 3(a), (iii) the class(es) and maximum number of securities that may be
issued pursuant to the exercise of Incentive Stock Options pursuant to
Section 3(c), (iv) the class(es) and maximum number of securities that may be
awarded to any Non-Employee Director pursuant to Section 3(d), and (v) the
class(es) and number of securities and price per share of stock subject to
outstanding Stock Awards. The Board will make such adjustments, and its
determination will be final, binding and conclusive.

 

(b)                                 Dissolution. Except as otherwise provided in
the Stock Award Agreement, in the event of a Dissolution of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) will terminate immediately prior to the
completion of such Dissolution, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service; provided, however,
that the Board may, in its sole discretion, cause some or all Stock Awards to
become fully vested, exercisable and/or no longer subject to repurchase or
forfeiture (to the extent such Stock Awards have not previously expired or
terminated) before the Dissolution is completed but contingent on its
completion.

 

(c)                                  Transaction. The following provisions will
apply to Stock Awards in the event of a Transaction unless otherwise provided in
the instrument evidencing the Stock Award or any other written agreement between
the Company or any Affiliate and the Participant or unless otherwise expressly

 

14

--------------------------------------------------------------------------------



 

provided by the Board at the time of grant of a Stock Award. In the event of a
Transaction, then, notwithstanding any other provision of the Plan, the Board
may take one or more of the following actions with respect to Stock Awards,
contingent upon the closing or completion of the Transaction:

 

(i)                                    arrange for the surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) to assume or continue the Stock Award or to substitute a similar stock
award for the Stock Award (including, but not limited to, an award to acquire
the same consideration paid to the stockholders of the Company pursuant to the
Transaction);

 

(ii)                                arrange for the assignment of any
reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to the Stock Award to the surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company);

 

(iii)                            accelerate the vesting, in whole or in part, of
the Stock Award (and, if applicable, the time at which the Stock Award may be
exercised) to a date prior to the effective time of such Transaction as the
Board determines (or, if the Board does not determine such a date, to the date
that is five days prior to the effective date of the Transaction), with such
Stock Award terminating if not exercised (if applicable) at or prior to the
effective time of the Transaction; provided, however, that the Board may require
Participants to complete and deliver to the Company a notice of exercise before
the effective date of a Transaction, which exercise is contingent upon the
effectiveness of such Transaction;

 

(iv)                             arrange for the lapse, in whole or in part, of
any reacquisition or repurchase rights held by the Company with respect to the
Stock Award;

 

(v)                                 cancel or arrange for the cancellation of
the Stock Award, to the extent not vested or not exercised prior to the
effective time of the Transaction, in exchange for such cash consideration, if
any, as the Board, in its sole discretion, may consider appropriate; and

 

(vi)                             make a payment, in such form as may be
determined by the Board equal to the excess, if any, of (A) the value of the
property the Participant would have received upon the exercise of the Stock
Award immediately prior to the effective time of the Transaction, over (B) any
exercise price payable by such holder in connection with such exercise. For
clarity, this payment may be $0 if the value of the property is equal to or less
than the exercise price. Payments under this provision may be delayed to the
same extent that payment of consideration to the holders of the Company’s Common
Stock in connection with the Transaction is delayed as a result of escrows, earn
outs, holdbacks or any other contingencies.

 

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

 

(d)                                 Change in Control. A Stock Award may be
subject to additional acceleration of vesting and exercisability upon or after a
Change in Control as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant, but in the absence of such provision, no
such acceleration will occur.

 

10.                               PLAN TERM; EARLIER TERMINATION OR SUSPENSION
OF THE PLAN.

 

The Board may suspend or terminate the Plan at any time.  No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of (i) the
date the Plan is adopted by the Board (the

 

15

--------------------------------------------------------------------------------



 

“Adoption Date”), or (ii) the date the Plan is approved by the stockholders of
the Company.  No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

11.                               EXISTENCE OF THE PLAN; TIMING OF FIRST GRANT
OR EXERCISE.

 

The Plan will come into existence on the Adoption Date; provided, however, that
no Stock Award may be granted prior to the IPO Date. In addition, no Stock Award
will be exercised (or, in the case of a Restricted Stock Award, Restricted Stock
Unit Award, Performance Share Award, or Other Stock Award, no Stock Award will
be granted) and no Performance Cash Award will be settled unless and until the
Plan has been approved by the stockholders of the Company, which approval will
be within 12 months after the date the Plan is adopted by the Board.

 

12.                               CHOICE OF LAW.

 

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13.                               DEFINITIONS. As used in the Plan, the
following definitions will apply to the capitalized terms indicated below:

 

(a)                                 “Affiliate” means, at the time of
determination, any “parent” or “subsidiary” of the Company as such terms are
defined in Rule 405 of the Securities Act.  The Board will have the authority to
determine the time or times at which “parent” or “subsidiary” status is
determined within the foregoing definition.

 

(b)                                 “Award” means a Stock Award or a Performance
Cash Award.

 

(c)                                  “Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of an
Award.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Capital Stock” means each and every class
of common stock of the Company, regardless of the number of votes per share.

 

(f)                                   “Capitalization Adjustment” means any
change that is made in, or other events that occur with respect to, the Common
Stock subject to the Plan or subject to any Stock Award after the Adoption Date
without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, reverse stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or any similar equity
restructuring transaction, as that term is used in Statement of Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor thereto).  Notwithstanding the foregoing, the conversion of any
convertible securities of the Company will not be treated as a Capitalization
Adjustment.

 

(g)                                 “Cause” shall have the meaning ascribed to
such term in any written agreement between the Participant and the Company
defining such term and, in the absence of such agreement, such term means, with
respect to a Participant, the occurrence of any of the following events: 
(i) such Participant’s commission of any felony or any crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof; (ii) such Participant’s attempted commission of, or participation in, a
fraud or act of dishonesty against the Company; (iii) such Participant’s
intentional, material violation of

 

16

--------------------------------------------------------------------------------



 

any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv) such Participant’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or
(v) such Participant’s gross misconduct. The determination that a termination of
the Participant’s Continuous Service is either for Cause or without Cause shall
be made by the Company, in its sole discretion.  Any determination by the
Company that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Awards held by such Participant
shall have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.

 

(h)                                 “Change in Control” means the occurrence, in
a single transaction or in a series of related transactions, of any one or more
of the following events:

 

(i)                                    any Exchange Act Person becomes the
Owner, directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities other than by virtue of a merger, consolidation or similar
transaction.  Notwithstanding the foregoing, a Change in Control will not be
deemed to occur (A) on account of the acquisition of securities of the Company
directly from the Company, (B) on account of the acquisition of securities of
the Company by an investor, any affiliate thereof or any other Exchange Act
Person that acquires the Company’s securities in a transaction or series of
related transactions the primary purpose of which is to obtain financing for the
Company through the issuance of equity securities, (C) on account of the
acquisition of securities of the Company by any individual who is, on the IPO
Date, either an executive officer or a Director (either, an “IPO Investor”)
and/or any entity in which an IPO Investor has a direct or indirect interest
(whether in the form of voting rights or participation in profits or capital
contributions) of more than 50% (collectively, the “IPO Entities”) or on account
of the IPO Entities continuing to hold shares that come to represent more than
50% of the combined voting power of the Company’s then outstanding securities as
a result of the conversion of any class of the Company’s securities into another
class of the Company’s securities having a different number of votes per share
pursuant to the conversion provisions set forth in the Company’s Amended and
Restated Certificate of Incorporation; or (D) solely because the level of
Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;

 

(ii)                                there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than 50% of the combined outstanding voting power of the
surviving Entity in such merger, consolidation or similar transaction or
(B) more than 50% of the combined outstanding voting power of the parent of the
surviving Entity in such merger, consolidation or similar transaction, in each
case in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such transaction;
provided, however, that a merger, consolidation or similar transaction will not
constitute a Change in Control under this prong of the definition if the
outstanding voting securities representing

 

17

--------------------------------------------------------------------------------



 

more than 50% of the combined voting power of the surviving Entity or its parent
are owned by the IPO Entities;

 

(iii)                            there is consummated a sale, lease, exclusive
license or other disposition of all or substantially all of the consolidated
assets of the Company and its Subsidiaries, other than a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than 50% of the combined voting
power of the voting securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such sale, lease, license
or other disposition; provided, however, that a sale, lease, exclusive license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries will not constitute a Change in Control under
this prong of the definition if the outstanding voting securities representing
more than 50% of the combined voting power of the acquiring Entity or its parent
are owned by the IPO Entities;

 

(iv)                             the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company will otherwise occur,
except for a liquidation into a parent corporation; or

 

(v)                                 individuals who, on the IPO Date, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board;  provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

Notwithstanding the foregoing definition or any other provision of the Plan, the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and the definition of Change in Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply.

 

(i)                                    “Code” means the Internal Revenue Code of
1986, as amended, including any applicable regulations and guidance thereunder.

 

(j)                                    “Committee” means a committee of one or
more Directors to whom authority has been delegated by the Board in accordance
with Section 2(c).

 

(k)                                 “Common Stock” means, as of the IPO Date,
the common stock of the Company, having one vote per share.

 

(l)                                    “Company” means Entasis Therapeutics
Holdings Inc., a Delaware corporation.

 

(m)                             “Consultant” means any person, including an
advisor, who is (i) engaged by the Company or an Affiliate to render consulting
or advisory services and is compensated for such services, or (ii) serving as a
member of the board of directors of an Affiliate and is compensated for such
services.  However, service solely as a Director, or payment of a fee for such
service, will not cause a Director to be considered a “Consultant” for purposes
of the Plan.  Notwithstanding the foregoing, a person is treated as

 

18

--------------------------------------------------------------------------------



 

a Consultant under this Plan only if a Form S-8 Registration Statement under the
Securities Act is available to register either the offer or the sale of the
Company’s securities to such person.

 

(n)                                 “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  A change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or an Affiliate, will
not terminate a Participant’s Continuous Service; provided, however, that if the
Entity for which a Participant is rendering services ceases to qualify as an
Affiliate, as determined by the Board, in its sole discretion, such
Participant’s Continuous Service will be considered to have terminated on the
date such Entity ceases to qualify as an Affiliate.  To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service will be considered
interrupted in the case of (i) any leave of absence approved by the Board or
chief executive officer, including sick leave, military leave or any other
personal leave, or (ii) transfers between the Company, an Affiliate, or their
successors.  Notwithstanding the foregoing, a leave of absence will be treated
as Continuous Service for purposes of vesting in an Award only to such extent as
may be provided in the Company’s leave of absence policy, in the written terms
of any leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

 

(o)                                 “Corporate Transaction” means the
consummation, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board, in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

(ii)                                a sale or other disposition of more than 50%
of the outstanding securities of the Company;

 

(iii)                            a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)                             a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

(p)                                 “Director” means a member of the Board.

 

(q)                                 “Disability” means, with respect to a
Participant, the inability of such Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months, as provided
in Sections 22(e)(3) and 409A(a)(2)(c)(i) of the Code, and will be determined by
the Board on the basis of such medical evidence as the Board deems warranted
under the circumstances.

 

(r)                                  “Dissolution” means when the Company, after
having executed a certificate of dissolution with the State of Delaware (or
other applicable state), has completely wound up its affairs.  Conversion of the
Company into a Limited Liability Company (or any other pass-through entity) will
not be considered a “Dissolution” for purposes of the Plan.

 

19

--------------------------------------------------------------------------------



 

(s)                                   “Employee” means any person employed by
the Company or an Affiliate.  However, service solely as a Director, or payment
of a fee for such services, will not cause a Director to be considered an
“Employee” for purposes of the Plan.

 

(t)                                    “Entity” means a corporation,
partnership, limited liability company or other entity.

 

(u)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

(v)                                 “Exchange Act Person” means any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act), except that “Exchange Act Person” will not include (i) the
Company or any Subsidiary of the Company, (ii) any employee benefit plan of the
Company or any Subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary of the Company, (iii) an underwriter temporarily holding securities
pursuant to a registered public offering of such securities, (iv) an Entity
Owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their Ownership of stock of the Company;
or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the IPO Date, is the
Owner, directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities.

 

(w)                               “Fair Market Value” means, as of any date, the
value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of Common Stock will be, unless otherwise determined by the
Board, the closing sales price for such stock as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in a source the Board
deems reliable.

 

(ii)                                Unless otherwise provided by the Board, if
there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value will be the closing selling price on
the last preceding date for which such quotation exists.

 

(iii)                            In the absence of such markets for the Common
Stock, the Fair Market Value will be determined by the Board in good faith and
in a manner that complies with Sections 409A and 422 of the Code.

 

(x)                                 “Incentive Stock Option” means an option
granted pursuant to Section 5 of the Plan that is intended to be, and qualifies
as, an “incentive stock option” within the meaning of Section 422 of the Code.

 

(y)                                 “IPO Date” means the date of the
underwriting agreement between the Company and the underwriter(s) managing the
initial public offering of the Common Stock, pursuant to which the Common Stock
is priced for the initial public offering.

 

(z)                                  “Non-Employee Director” means a Director
who either (i) is not a current employee or officer of the Company or an
Affiliate, does not receive compensation, either directly or indirectly, from
the Company or an Affiliate for services rendered as a consultant or in any
capacity other than as a Director (except for an amount as to which disclosure
would not be required under Item 404(a) of Regulation S-K promulgated pursuant
to the Securities Act (“Regulation S-K”)), does not possess an

 

20

--------------------------------------------------------------------------------



 

interest in any other transaction for which disclosure would be required under
Item 404(a) of Regulation S-K, and is not engaged in a business relationship for
which disclosure would be required pursuant to Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.

 

(aa)                          “Nonstatutory Stock Option” means any Option
granted pursuant to Section 5 of the Plan that does not qualify as an Incentive
Stock Option.

 

(bb)                          “Officer” means a person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act.

 

(cc)                            “Option” means an Incentive Stock Option or a
Nonstatutory Stock Option to purchase shares of Common Stock granted pursuant to
the Plan.

 

(dd)                          “Option Agreement” means a written agreement
between the Company and an Optionholder evidencing the terms and conditions of
an Option grant.  Each Option Agreement will be subject to the terms and
conditions of the Plan.

 

(ee)                            “Optionholder” means a person to whom an Option
is granted pursuant to the Plan or, if applicable, such other person who holds
an outstanding Option.

 

(ff)                              “Other Stock Award” means an award based in
whole or in part by reference to the Common Stock which is granted pursuant to
the terms and conditions of Section 6(d).

 

(gg)                          “Other Stock Award Agreement” means a written
agreement between the Company and a holder of an Other Stock Award evidencing
the terms and conditions of an Other Stock Award grant.  Each Other Stock Award
Agreement will be subject to the terms and conditions of the Plan.

 

(hh)                          “Own,” “Owned,” “Owner,” “Ownership” means a
person or Entity will be deemed to “Own,” to have “Owned,” to be the “Owner” of,
or to have acquired “Ownership” of securities if such person or Entity, directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(ii)                                “Participant” means a person to whom an
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Stock Award.

 

(jj)                                “Performance Cash Award” means an award of
cash granted pursuant to the terms and conditions of Section 6(c)(ii).

 

(kk)                          “Performance Criteria” means the one or more
criteria that the Board will select for purposes of establishing the Performance
Goals for a Performance Period.  The Performance Criteria that will be used to
establish such Performance Goals may be based on any one of, or combination of,
the following as determined by the Board: (i) sales; (ii) revenues;
(iii) assets; (iv) expenses; (v) market penetration or expansion; (vi) earnings
from operations; (vii) earnings before or after deduction for all or any portion
of interest, taxes, depreciation, amortization, incentives, service fees or
extraordinary or special items, whether or not on a continuing operations or an
aggregate or per share basis; (viii) net income or net income per common share
(basic or diluted); (ix) return on equity, investment, capital or assets;
(x) one or more operating ratios; (xi) borrowing levels, leverage ratios or
credit rating; (xii) market share; (xiii) capital expenditures; (xiv) cash flow,
free cash flow, cash flow return on investment, or net cash provided by
operations; (xv) stock price, dividends or total stockholder return;
(xvi) development of

 

21

--------------------------------------------------------------------------------



 

new technologies or products; (xvii) sales of particular products or services;
(xviii) economic value created or added; (xix) operating margin or profit
margin; (xx) customer acquisition or retention; (xxi) raising or refinancing of
capital; (xxii) successful hiring of key individuals; (xxiii) resolution of
significant litigation; (xxiv) acquisitions and divestitures (in whole or in
part); (xxv) joint ventures and strategic alliances; (xxvi) spin-offs, split-ups
and the like; (xxvii) reorganizations; (xxviii) recapitalizations,
restructurings, financings (issuance of debt or equity) or refinancings;
(xxix) or strategic business criteria, consisting of one or more objectives
based on the following goals: achievement of timely development, design
management or enrollment, meeting specified market penetration or value added,
payor acceptance, patient adherence, peer reviewed publications, issuance of new
patents, establishment of or securing of licenses to intellectual property,
product development or introduction (including, without limitation, any clinical
trial accomplishments, regulatory or other filings, approvals or milestones,
discovery of novel products, maintenance of multiple products in pipeline,
product launch or other product development milestones), geographic business
expansion, cost targets, cost reductions or savings, customer satisfaction,
operating efficiency, acquisition or retention, employee satisfaction,
information technology, corporate development (including, without limitation,
licenses, innovation, research or establishment of third party collaborations),
manufacturing or process development, legal compliance or risk reduction, patent
application or issuance goals, or goals relating to acquisitions, divestitures
or other business combinations (in whole or in part), joint ventures or
strategic alliances; and (xxx) other measures of performance selected by the
Board.

 

(ll)                                “Performance Goals” means, for a Performance
Period, the one or more goals established by the Board for the Performance
Period based upon the Performance Criteria.  Performance Goals may be based on a
Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices.  The Board is authorized at any time in its sole
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period in order to prevent the dilution or enlargement of the rights
of Participants, (a) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event or development; (b) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company in response
to, or in anticipation of, changes in applicable laws, regulations, accounting
principles, or business conditions; or (c) in view of the Board's assessment of
the business strategy of the Company, performance of comparable organizations,
economic and business conditions, and any other circumstances deemed relevant.
Specifically, the Board is authorized to make adjustment in the method of
calculating attainment of Performance Goals and objectives for a Performance
Period as follows: (i) to exclude the dilutive effects of acquisitions or joint
ventures; (ii) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; and (iii) to exclude the effect of any change
in the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends. In addition, the Board is authorized to make adjustment in the
method of calculating attainment of Performance Goals and objectives for a
Performance Period as follows: (i) to exclude restructuring and/or other
nonrecurring charges; (ii) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (iii) to exclude
the effects of changes to generally accepted accounting standards required by
the Financial Accounting Standards Board; (iv) to exclude the effects of any
items that are “unusual” in nature or occur “infrequently” as determined under
generally accepted accounting principles; (v) to exclude the effects to any
statutory adjustments to corporate tax rates; and (vi) to make other appropriate
adjustments determined by the Board.

 

22

--------------------------------------------------------------------------------



 

(mm)                  “Performance Period” means the period of time selected by
the Board over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Stock Award or a Performance Cash Award.  Performance Periods may be of
varying and overlapping duration, at the sole discretion of the Board.

 

(nn)                          “Performance Stock Award” means a Stock Award
granted under the terms and conditions of Section 6(c)(i).

 

(oo)                          “Plan” means this Entasis Therapeutics Holdings
Inc. 2018 Equity Incentive Plan.

 

(pp)                          “Restricted Stock Award” means an award of shares
of Common Stock which is granted pursuant to the terms and conditions of
Section 6(a).

 

(qq)                          “Restricted Stock Award Agreement” means a written
agreement between the Company and a holder of a Restricted Stock Award
evidencing the terms and conditions of a Restricted Stock Award grant.  Each
Restricted Stock Award Agreement will be subject to the terms and conditions of
the Plan.

 

(rr)                            “Restricted Stock Unit Award” means a right to
receive shares of Common Stock which is granted pursuant to the terms and
conditions of Section 6(b).

 

(ss)                              “Restricted Stock Unit Award Agreement” means
a written agreement between the Company and a holder of a Restricted Stock Unit
Award evidencing the terms and conditions of a Restricted Stock Unit Award
grant.  Each Restricted Stock Unit Award Agreement will be subject to the terms
and conditions of the Plan.

 

(tt)                                “Rule 16b-3” means Rule 16b-3 promulgated
under the Exchange Act or any successor to Rule 16b-3, as in effect from time to
time.

 

(uu)                          “Securities Act” means the Securities Act of 1933,
as amended.

 

(vv)                          “Stock Appreciation Right” or “SAR” means a right
to receive the appreciation on Common Stock that is granted pursuant to the
terms and conditions of Section 5.

 

(ww)                      “Stock Appreciation Right Agreement” means a written
agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant.  Each
Stock Appreciation Right Agreement will be subject to the terms and conditions
of the Plan.

 

(xx)                          “Stock Award” means any right to receive Common
Stock granted under the Plan, including an Incentive Stock Option, a
Nonstatutory Stock Option, a Restricted Stock Award, a Restricted Stock Unit
Award, a Stock Appreciation Right, a Performance Stock Award or any Other Stock
Award.

 

(yy)                          “Stock Award Agreement” means a written agreement
between the Company and a Participant evidencing the terms and conditions of a
Stock Award grant.  Each Stock Award Agreement will be subject to the terms and
conditions of the Plan.

 

(zz)                            “Subsidiary” means, with respect to the Company,
(i) any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, stock of any other class
or classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is

 

23

--------------------------------------------------------------------------------



 

at the time, directly or indirectly, Owned by the Company, and (ii) any
partnership, limited liability company or other entity in which the Company has
a direct or indirect interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50%.

 

(aaa)                   “Ten Percent Stockholder” means a person who Owns (or is
deemed to Own pursuant to Section 424(d) of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
any Affiliate.

 

(bbb)                   “Transaction” means a Corporate Transaction or a Change
in Control.

 

24

--------------------------------------------------------------------------------